Exhibit 10.4.2

 

[ormatlogo.jpg]

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT
FOR TIME-BASED RSUs

 

Date:  

 

Company: Ormat Technologies, Inc.

Date of Grant:

Total No. of Restricted Stock Units: x,xxx

 

Vesting Schedule

 50% will vest on second anniversary of grant date

 25% will vest on third anniversary of grant date

 25% will vest on fourth anniversary of grant date

 

 

Type:  Capital Gain Award

 

Mr. Full Name,

 

 

Dear First Name,

 

We are pleased to inform you that, as an eligible employee of Ormat
Technologies, Inc. (herein called the “Company”) or one of its subsidiaries, you
have been granted one or more restricted stock units (herein called “RSUs”)
under the Company’s 2018 Incentive Compensation Plan (as amended and restated)
and the Restricted Stock Unit Terms and Conditions (herein called the “Plan” and
the “Terms and Conditions”).

 

By your signature, you agree that the RSUs are granted under and governed by the
Plan and the Terms and Conditions, and acknowledge receipt of these documents,
as well as the Prospectus for the Plan. As set forth in Section 1 of the Terms
and Conditions, a signed copy of this agreement must be received by the
Corporate Secretary of the Company, c/o Ormat Systems Ltd., Industrial Area,
P.O. Box 68, Yavne 8100 Israel before 5:00 P.M. Eastern time on the 3rd business
day after the date of grant noted above. If the 3rd business day is a holiday in
the United States or in Israel, such signed copy of this agreement will be
considered timely received if it is received by 5:00 P.M. Eastern Time on the
following business day in the United States and Israel after such holiday.
Failure to return a signed copy of this agreement will deem the grant of the
RSUs null and void.

 

1

--------------------------------------------------------------------------------

 

 

This agreement and the documents that accompany to it constitute the entire
agreement between you and the Company with respect to the RSUs granted
hereunder and supersede in their entirety all prior undertakings and agreements
of the Company and yourself, both written and oral, with respect to the RSUs
granted hereunder (including the shares underlying it).

 

Furthermore, by your signature you hereby approve and agree to all the aforesaid
in this agreement and the trust agreement signed with the Trustee (as defined in
Annex A) and you declare that you are familiar with the provisions of Section
102 and the Capital Gains route. You hereby undertake not to sell or transfer
the Shares underlying the RSUs prior to the lapse of the restrictions period,
unless you pay all taxes, which may arise in connection with such sale and/or
transfer.

 

 

 

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------

 

 

 

 

Ormat Technologies, Inc.

 

 

 

 

By:                                                                 

 

Name: Isaac Angel

 

Title: CEO

 

Date: 

 

PARTICIPANT

 

 

 

 

______________________

 

Name: Full Name

 

 

 

Date:                                                                

 

3

--------------------------------------------------------------------------------

 

 

RESTRICTED STOCK UNITS
TERMS AND CONDITIONS

 

As a participant in the Ormat Technologies, Inc. 2018 Incentive Compensation
Plan (as amended and restated, the “Plan”), you have been granted one or more
Restricted Stock Units (herein called “RSUs”) under the Plan. RSUs give you the
opportunity to receive at a specified future date, payment of an amount equal to
all or a portion of the Fair Market Value of a specified number of shares of
Common Stock after the Vesting Date(s) specified in Section 2 below (herein
called the letter agreement) multiplied by the applicable percentage of RSUs
specified in Section 2 below, subject to your acceptance of the RSUs as provided
in Section 1 below and the other terms and conditions described below.

 

The date of the grant of the RSUs (herein called the Grant Date) is set forth in
the letter agreement.

 

Note that all capitalized terms in the letter agreement and these Terms and
Conditions are defined in the Plan, except as indicated in such agreement and
herein. All terms of the Plan are hereby incorporated into these Terms and
Conditions.

 

Acceptance of RSUs: The RSUs will not be deemed granted unless you sign your
name in the space provided on the enclosed copies of the letter agreement and
cause one signed copy to be received by the Corporate Secretary of the Company,
c/o Ormat Systems Ltd., Industrial Area, P.O. Box 68, Yavne 8100 Israel (or to
such other person and place as the Company may specify in writing), before 5:00
P.M. Eastern Time on the 3rd day after the Grant Date. If the 3rd day is a
holiday in the United States or in Israel, such signed copy of the letter
agreement will be considered timely received if it is received by 5:00 P.M.
Eastern Time on the following business day in the United States and Israel after
such holiday. If the Corporate Secretary does not receive your properly executed
copy of the letter agreement before such time, then, anything in the letter
agreement and these Terms and Conditions to the contrary notwithstanding, the
grant of the RSUs will be deemed null and void ab initio (as of the Grant Date).
(Your signing and delivering a copy of the letter agreement will evidence your
acceptance of the RSUs upon these Terms and Conditions.)

 

Vesting:

 

Subject to the provisions of this Section 2 and of Sections 5, and 6 of these
Terms and Conditions the RSUs shall become vested in accordance with the
following vesting schedule (each, a “Vesting Date”):

 

(ii) 50% Shall vest on the second anniversary of Grant Date     

 

4

--------------------------------------------------------------------------------

 

 

(iii) 25% Shall vest on the third anniversary of Grant Date     

 

(iv) 25% Shall vest on the fourth anniversary of Grant Date      

 

No fractional shares shall be delivered and fractional shares shall be
disregarded. All vesting increments shall be rounded to the nearest whole number
of RSUs.

 

The RSUs shall not become vested unless you shall have remained continuously in
the employ or service of the Company or of one or more of its Subsidiaries on
the applicable Vesting Date, except as provided in Section 5 of these Terms and
Conditions. Any RSUs that are not vested will terminate on the date of your
Separation from Service.

 

Issuance of Shares: RSUs will be credited to an account to be maintained on your
behalf. The Fair Market Value of any vested RSUs measured as of the Vesting Date
will be paid within thirty (30) days of the date such Vesting Date. Payment of
any RSUs shall be made by the issuance of shares of Common Stock, subject to
section 9 hereof.

 

Transferability of RSUs: The RSUs shall not be transferable by you otherwise
than (i) by will or (ii) by the laws of descent and distribution. Any
transferred RSU shall continue to be subject to these Terms and Conditions.

 

Death: Section 2 to the contrary notwithstanding, if you incur a Separation from
Service because you die, you will become fully vested in any unvested RSUs
awarded under the letter of grant to which these Terms and Conditions are
attached.

 

Other Separation from Service:

 

 

(a)

Except as otherwise clearly specified in a duly executed, written, valid and
binding agreement between you and the Company, if you incur a Separation from
Service before the end of the applicable Vesting Date for any reason other than
death, you will immediately forfeit any unvested RSUs.

 

 

(b)

For the purposes of the letter agreement, your employment by a Subsidiary of the
Company shall be considered terminated on the date that the company by which you
are employed is no longer a Subsidiary of the Company.

 

Dividend Equivalents: Except as otherwise provided in Section 11, no dividend
equivalents shall be payable or accumulated in respect of RSUs.

 

Clawbacks: The RSUs are subject to recoupment in accordance with Section 15(i)
of the Plan and any other recoupment or clawback policy adopted by the Company,
or as agreed with you.

 

Listing Requirements: The Company shall not be obligated to deliver any
certificates representing any shares until all applicable requirements imposed
by federal and state securities laws and by any stock exchanges upon which the
shares may be listed have been fully met.

 

5

--------------------------------------------------------------------------------

 

 

Transfer of Employment: Leave of Absence: A transfer of your employment from the
Company to a Subsidiary or vice versa, or from one Subsidiary to another,
without an intervening period, shall not be deemed a Separation from Service. If
you are granted an authorized leave of absence, you shall be deemed to have
remained in the employ of the Company or a Subsidiary during such leave of
absence.

 

Adjustments in RSUs:

 

 

(a)

The existence of the letter agreement and the RSUs shall not affect or restrict
in any way the right or power of the Board of Directors or the stockholders of
the Company to make or authorize any reorganization or other change in its
capital or business structure, any merger or consolidation of the Company, any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the shares or the rights thereof, the dissolution or liquidation of
the Company or any sale or transfer of all or any part of its assets or
business.

 

 

(b)

In the event of any change in or affecting the outstanding shares by reason of a
stock dividend or split, merger or consolidation (whether or not the Company is
the surviving corporation), recapitalization, spin-off, reorganization,
combination or exchange of shares or other similar corporate changes or an
extraordinary dividend in cash, securities or other property, the Board of
Directors shall make such amendments to the Plan, the letter agreement, these
Terms and Conditions and the RSUs and make such adjustments and take actions
thereunder as it deems appropriate, in its sole discretion, under the
circumstances. Such amendments, adjustments and actions may include, but are not
limited to, (i) changes in the number and kind of shares underlying the RSUs set
forth in the letter agreement, and (ii) accelerating the vesting of the RSUs.
The determination by the Board as to the terms of any of the foregoing
adjustments shall be conclusive and binding.

 

Stockholder Rights: Neither you nor any other person shall have any rights of a
stockholder as to shares underlying any RSUs unless and until (a) the Company
pays or settles any vested RSUs in shares of Common Stock, and (b) such Common
Stock shall have been recorded by the Company’s registrar, American Stock
Transfer and Trust Company (herein called “AST”), as having been issued or
transferred, as the case may be.

 

Tax Matters:

 

 

(a)

You should consult your tax advisor about tax consequences of the RSUs.

 

Tax Withholding for U.S. Employees: If and to the extent Federal income tax
withholding (and state and local income tax withholding, if applicable) may be
required by the Company in respect of taxes on income you realize upon or after
payment or settlement of any portion of the RSUs, or upon disposition of any
shares of Common Stock acquired through the payment or settlement of any RSUs,
the Company may withhold such required amounts from your future paychecks or may
require that you deliver to the Company the amounts to be withheld. You may also
pay the minimum required Federal income tax withholding (and state and local
income tax withholding, if applicable) by electing either to have the Company
withhold a portion of the shares of Common Stock otherwise issuable upon payment
or settlement of the RSUs, or to deliver other shares of Common Stock you own,
in either case having a fair market value (on the date that the withholding
amount is to be determined) of the minimum amount required to be withheld,
provided that the election will be irrevocable and will be subject to such rules
as the Committee may adopt.

 

6

--------------------------------------------------------------------------------

 

 

Tax Withholding For Israeli Employees - The provisions specified in Annex A
attached hereto shall apply only to Eligible Individuals who are residents of
the state of Israel or those who are deemed to be residents of the state of
Israel for the applicable payment of tax.

 

Section 409A. The letter agreement, these Terms and conditions and delivery of
shares of Common Stock hereunder are intended to be exempt from or to comply
with Section 409A of the Code and shall be administered and construed in
accordance with such intent. In furtherance, and not in limitation, of the
foregoing: (a) in no event may you designate, directly or indirectly, the
calendar year of any payment to be made hereunder; and (b) notwithstanding any
other provision of the letter agreement and these Terms of Conditions to the
contrary, a termination of employment hereunder shall mean and be interpreted
consistent with a “separation from service” within the meaning of Code Section
409A with respect to any payment hereunder that constitute a “deferral of
compensation” under Code Section 409A that becomes due on account of such
separation from service. Notwithstanding any provision of the Plan to the
contrary, in no event shall the Company or any Subsidiary be liable to you on
account of the failure of the letter agreement and these Terms and Conditions to
(a) qualify for favorable U.S. or foreign tax treatment or (b) avoid adverse tax
treatment under U.S. or foreign law, including, without limitation, Section 409A
of the Code.

 

 

Employment or Other Service: Nothing contained herein shall confer any right to
continue in the employ or other service of the Company or a Subsidiary or limit
in any way the right of the Company or a Subsidiary to change your compensation
or other benefits or to terminate your employment or other service with or
without cause.

 

Short-Swing Trading: If you are a director or executive officer of the Company
or one of its subsidiaries who is granted RSUs, you must report such grant, the
vesting or settlement of such RSUs and any sale of Common Stock received upon
settlement of any RSUs, on a Form 4 (Statement of Changes of Beneficial
Ownership of Securities) within two business days of such reportable event
pursuant to Section 16(a) of the Securities Exchange Act of 1934, as amended.
The Corporate Secretary of the Company will provide you with a form of the Form
4 upon request, but such filing is the personal responsibility of the holder of
RSUs. All holders of RSUs should consult the Company’s Insider Trading Policy
before arranging any trade in any of the Company’s securities, including Common
Stock.

 

7

--------------------------------------------------------------------------------

 

 

Time of Essence: Time is of the essence with respect to delivering notices and
stock certificates hereunder. There is no grace period.

 

Successors: These Terms and Conditions are binding on your heirs and personal
representatives and on the successors of the Company.

 

Counterparts: The letter agreement may be executed in duplicate counterparts,
each of which shall be deemed to be an original.

 

8

--------------------------------------------------------------------------------

 

 

[ormatlogo.jpg]

 

ORMAT TECHNOLGIES INC. 

 

(the "Company")

 

2018- INCENTIVE COMPENSATION PLAN

 

ANNEX A - TAX WITHOLDING FOR ISRAELI EMPLOYEES

 

Tax Withholding For Israeli Employees - The provisions specified hereunder shall
apply only to Eligible Individuals who are residents of the state of Israel or
those who are deemed to be residents of the state of Israel for the payment of
applicable tax (such persons, “Israeli Participants”). All defined terms shall
have the meaning ascribed to them in the Plan, unless the context requires
otherwise.

 

For the purposes of this Annex A, the following terms shall have the following
meanings:

 

“Affiliate” means any “employing company” within the meaning of Section 102(a)
of the Ordinance.

 

“Approved 102 Award” means an Award granted pursuant to Section 102(b) of the
Ordinance and/or additional rights issued with respect thereto, including, but
not limited to, bonus shares, and held in trust by a Trustee for the benefit of
the Employee.

 

"Award" shall have the meaning ascribed to it in the Plan; provided, however,
that for the purposes of Sections 102 or 3(i) of the Ordinance, Awards shall not
be settled in cash.

 

"Award Agreement" shall have the meaning ascribed to it in the Plan; provided,
however, that for the purposes of Section 102 of the Ordinance, an electronic
acceptance may be used only pursuant to a tax ruling to be obtained, if so
required by applicable law.

 

“Capital Gain Award" (or "CGA)” means an Approved 102 Award elected and
designated by the Company to qualify under the capital gain tax treatment in
accordance with the provisions of Section 102(b)(3) of the Ordinance.

 

“Controlling Shareholder” shall have the meaning ascribed to it in Section 32(9)
of the Ordinance.

 

 

 

[lh2.jpg]
 

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

“Employee” means a person who is employed by the Company or an Affiliate,
including an individual who is serving as a director or an office holder, but
excluding any Controlling Shareholder, all as determined in Section 102 of the
Ordinance.

 

“ITA” means the Israeli Tax Authority.

 

“Ordinary Income Award"("OIA") means an Approved 102 Award elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.

 

“Ordinance” means the Israeli Income Tax Ordinance [New Version] 1961 as now in
effect or as hereafter amended.

 

“Rules” means the Israeli Income Tax Rules (Tax Relief in Issuance of Shares to
Employees) 2003.

 

“Section 102” means Section 102 of the Ordinance and any regulations, Rules,
orders or procedures promulgated thereunder as now in effect or as hereafter
amended.

 

“Trustee” means any individual or trust company appointed by the Company to
serve as a trustee and approved by the ITA, all in accordance with the
provisions of Section 102(a) of the Ordinance.

 

“Unapproved 102 Award” means an Award granted pursuant to Section 102(c) of the
Ordinance and not held in trust by a Trustee.

 

Any tax liability, of any kind due to the Plan, or resulting from it (including,
without derogating from the aforementioned, income tax, capital gains tax,
social security, surtax and health tax), and any other obligatory payment
applicable as a result of the grant of the right, its exercise and Employee's
receipt of Common Stock as a result of such exercise or the sale of underlying
Common Stock (the "Common Stocks”), will be fully borne by the Employee.

 

Page 10/13

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

The Company recommends that Employee consults with professional advisors and
consider the tax implications, including the result of the application of
Section 102, of the grant of the right, of its exercise and of the receipt of
any Shares.

 

Despite of anything to the contrary in the Plan, with respect to any Approved
102 Award, subject to the provisions of Section 102, an Employee shall not sell,
release, assign, transfer or give as collateral or any right with respect to
them given to any third party whatsoever (collectively “Transfer”) from trust
any Share received upon the exercise of an Approved 102 and/or any share
received subsequently following any realization of rights, including without
limitation, bonus shares, until the lapse of the Minimal Restriction Period (as
defined below) required under Section 102. Notwithstanding the above, if any
such sale or other Transfer occurs during the Minimal Restriction Period, the
sanctions under Section 102 shall apply to and shall be borne solely by such
Employee.

 

In accordance with the provisions of Section 102, the Trustee will hold the
right in trust for the benefit of the Employee until the right is exercised, if
at all (or until the termination of the exercise period, to the extent the right
remains unexercised, as applicable). Consequently, the Trustee will hold the
right and/or the shares of Common Stock (including any stock dividend or shares
of Common Stock derived from issuance of rights exercised during the right’s
exercise period) in trust for the benefit of the Employee for the period set
forth in Section 102 and the Rules. Such period is on the date of adoption of
this Plan at least (i) in the case of a CGA, 24 months from the date on which
the right is granted and deposited with the Trustee; or (ii) in the case of an
OIA-, 12 months from the date on which the Right is granted and deposited with
the Trustee (the “Minimal Restriction Period”), and will not transfer the right
and the shares of Common Stock to the Employee prior to the full payment of the
applicable taxes. Transfer of the shares of Common Stock from the Trustee to the
Employee or their sale by the Trustee prior to the lapse of the Minimal
Restriction Period, might involve tax implications (which the Employee should
consider prior to taking any such action).

 

The Company was engaged with the Trustee with respect to the Awards, rights and
Common Stocks (the “Trust Agreement”) and the provisions of the Trust Agreement
will apply and obligate any Employee who receives rights under the Plan. The
main provisions of the Trust Agreement are: (i) the Company will not grant
Awards and rights to its Employees but will grant them to the Trustee who will
hold them for at least the Minimal Restriction Period; (ii) during the Minimal
Restriction Period, the Awards, rights and Common Stocks will not be
transferable; and (iii) after termination of the Minimal Restriction Period, the
Employee will be entitled to demand that the Trustee transfer the Common Stocks
to the Employee’s name, provided either: (A) the tax applicable to the Employee
under Section 102 has been paid and the Trustee holds a confirmation for the
payment issued by the ITA; or (B) the Trustee has transferred to the ITA the
appropriate percentage amount (determined in accordance with the applicable tax
rate) of the consideration received by it for the sale of the Common Stocks, on
account of the applicable tax. The Plan and the Trust Agreement will apply to
any stock dividends and/or rights granted to the Employee, mutatis mutandis.

 

Page 11/13

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

The Company has undertaken not to grant and Awards and rights to Employees under
Section 102, unless it received a confirmation from the Employee that the
Employee undertakes vis-a-vis the ITA not to exercise the Awards and rights
prior to the termination of the Minimal Restriction Period (unless he or she
pays all applicable tax).

 

The transfer of the Common Stocks from the Trustee to the Employee or their sale
by the Trustee for the benefit of the Employee, all in accordance with the
Employee’s order, is possible and may be done in accordance and under the rules,
conditions and arrangements to be agreed between the Company and the Trustee and
in accordance and subject to applicable law and arrangements (if existing) with
the tax authorities.

 

The provisions of Section 102 will apply to the Awards and rights to be granted
to the Employees, (i.e., grant to and deposit with the Trustee for the benefit
of the Employee), in the capital gain tax route. Any tax liability to the
Employee will occur upon the earlier of the time the Common Stocks will be
transferred from the Trustee to the Employee or sold by the Trustee, without any
tax event occurring on the Grant Date of the Award.

 

In accordance with Section 12(c)(ix) above, and since the Company has chosen the
capital gains tax route, as specified in Section 102, any income resulting from
the realization of the benefit by the Employee will be deemed as a capital gain
and will be taxed on the date of the tax event at the applicable tax rate of
25%, excluding the portion of the income equaling the difference between the
exercise price of the Award, if applicable, and the average price of the Common
Stock during the 30 trading days prior to the Grant Date, which will be deemed
as working income and will be subject to income tax, according to the rate
applicable to the Employee, and social security tax and health tax – all
provided that all of the provisions of the capital gains tax route are met.

 

Page 12/13

--------------------------------------------------------------------------------

 

 

[logoz.jpg]

 

With regards to Approved 102 Awards , the provisions of the Plan shall be
subject to the provisions of Section 102 and the Tax Assessing Officer’s permit
and/or any pre-rulings obtained by the ITA, and the said provisions, permit
and/or pre-rulings shall be deemed an integral part of the Plan. Any provision
of Section 102 and/or the said permit which is necessary in order to receive
and/or to keep any tax benefit pursuant to Section 102, which is not expressly
specified in the Plan, shall be considered binding upon the Company and the
Employees.

 

Any tax consequences arising from the grant or exercise of any Award, from the
grant of right and/or the underlying Common Stocks, from the payment for stocks
covered thereby or from any other event or act (of the Company, and the Trustee
or the Employee), hereunder, shall be borne solely by the Employee. The Company
and/or the Trustee shall withhold taxes according to the requirements under the
applicable laws, rules, and regulations, including withholding taxes at source.
Furthermore, the Employee shall agree to indemnify the Company and/or the
Trustee and hold them harmless against and from any and all liability for any
such tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Employee.

 

The Company and/or, when applicable, the Trustee shall not be required to
release any stock certificate to an Employee until all required payments
(including any tax liability) have been fully made.

 

With respect to an Unapproved 102 Award, if the Employee ceases to be employed
by the Company, the Employee shall extend to the Company a security or guarantee
for the payment of tax due at the time of sale of Common Stocks, all in
accordance with the provisions of Section 102.

 

 

Page 13/13